347 F.2d 507
65-2 USTC  P 9523
CHESAPEAKE MANUFACTURING COMPANY, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Hyman LAND and Sadie Belle Land, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Jacob LAND and Dora Land, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.ESTATE of David LAND, deceased, Maryland National Bank,Executor, and Bessie Land, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 9891-9894.
United States Court of Appeals Fourth Circuit.
Argued June 4, 1965.Decided June 21, 1965.

On Petitions to Review the Decisions of the Tax Court of the United States.
R. Carleton Sharretts, Jr., Baltimore, Md., for petitioners.
Jeanine Jacobs, Attorney, Department of Justice (John B. Jones, Jr., Acting Asst. Atty. Gen., and Lee A. Jackson and David O. Walter, Attorneys, Department of Justice, on brief), for respondent.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
We affirm, on each of these four appeals, upon the Memorandum Findings of Fact and Opinion of the Tax Court of the United States (Withey, J.) filed August 12, 1964.  T.C. Memo 1964-- .214.


2
Affirmed.